Citation Nr: 1759786	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-16 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a compensable rating for recurrent nongonococcal urethritis prior to August 8, 2017.

2.  Entitlement to a rating in excess of 20 percent for recurrent nongonococcal urethritis from August 8, 2017.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from August 1987 to August 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  By that rating decision, the RO continued the noncompensable rating assigned to the service-connected urethritis.  The Veteran disagrees with the noncompensable rating assigned to this disability.

In June 2016, the Board remanded the issue presently before the Board on appeal to provide the Veteran a Board hearing.  At that time, the Board also remanded for additional development the issues of an initial rating for lumbar strain in excess of 10 percent prior to December 17, 2010 and 20 percent thereafter; entitlement to a compensable rating for herpes simplex lesions; entitlement to a compensable initial rating for pseudofolliculitis barbae; entitlement to an initial rating in excess of 30 percent for asthma; entitlement to a compensable initial rating for sinusitis; entitlement to a compensable rating for allergic rhinitis; entitlement to a compensable initial rating for bilateral hearing loss; entitlement to service connection for a skin disability, originally claimed as eczema; and entitlement to a total disability rating based upon individual unemployability due to service-connected disability.  Those issues are still in remand status, and will be the subject of a later Board decision as appropriate.

In March 2017, the Veteran provided testimony at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In June 2017, the claim was remanded by the Board for further development.  Subsequently, in a September 2017 rating decision, the RO increased the rating for recurrent nongonococcal urethritis from noncompensable to 20 percent effective August 8, 2017.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).


FINDINGS OF FACT

1.  Prior to July 14, 2015, the Veteran's recurrent nongonococcal urethritis was not manifested by voiding dysfunction, urinary frequency or obstructed voiding.

2.  From July 14, 2015, the Veteran's recurrent nongonococcal urethritis has been manifested by marked obstructive symptomatology (weak stream); there is no indication of urinary retention requiring catheterization.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for recurrent nongonococcal urethritis have not been met, prior to July 14, 2015.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.115b, Diagnostic Codes 7525-7518 (2017).

2.  The criteria for a rating of 20 percent, but no higher, for recurrent nongonococcal urethritis have been met from July 14, 2015.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.115b, Diagnostic Codes 7525-7518 (2017).

3.  The criteria for a rating in excess of 20 percent for recurrent nongonococcal urethritis have not been met from August 8, 2017.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.115b, Diagnostic Codes 7525-7518 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In compliance with the Board's June 2017 remand, the Veteran was provided an updated VA examination in August 2017 to ascertain the current nature and severity of his urethritis.  This VA examination was adequate to decide the claim on appeal because the report provided sufficient detail to determine the current severity of the Veteran's urethritis.  The VA examiner discussed the history of the Veteran's condition, conducted an examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)  Based on the foregoing, the Board concludes that there has been substantial compliance with its prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2017) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Board hearing, the Veteran was assisted at the hearings by an accredited representative from the Disabled American Veterans.  The representative and the undersigned VLJ solicited information regarding any outstanding evidence pertinent to the claim on appeal and asked questions to ascertain the current state of the Veteran's service-connected urethritis, including its functional effects.  The hearing focused on the evidence necessary to substantiate the Veteran's claim for an increased rating.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. 
§ 1155; 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's recurrent nongonococcal urethritis has been evaluated as noncompensable prior to August 8, 2017 and as 20 percent disabling from August 8, 2017, under 38 C.F.R. § 4.71a, Diagnostic Codes 7525-7518 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen).

Diagnostic Code 7525 directs that stricture of urethra, and chronic epididymo-orchitis should be rated as urinary tract infection.  Under Diagnostic Code 7518, stricture of urethra should be rated as voiding dysfunction.

The criteria for voiding dysfunction indicate that the particular condition should be rated as urine leakage, frequency, or obstructive voiding.

The criteria for urine leakage provide that with continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence a 20 percent rating is assigned for urinary leakage requiring the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent rating is assigned for urinary leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent rating is assigned for urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

The criteria for urinary frequency provide that a 10 percent rating is assigned for urinary frequency with daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent rating is assigned for urinary frequency with daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating is assigned for urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night.

As to obstructive urinary symptoms the applicable rating criteria provide that symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year warrants a noncompensable rating.  A 10 percent rating is assigned for obstructed voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months.  Obstructive voiding with urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.

During an April 2010 VA examination, the Veteran gave a history of nongonococcal urethritis on and off since 2006.  He was treated for nongonococcal urethritis with antibiotics about six months previously and improved.  Presently, it was asymptomatic.  The Veteran stated he was getting a small urethral discharge on and off, on an average of a few times a month, with no blood or hematuria.  His daytime urinary frequency was two times, and night-time frequency was two times.  There was no incontinence of urine, no hesitancy, and no dysuria.  He did not pass any urinary stones recently, and denied any frequent urinary tract infection.  There was no renal failure or dialysis.  He was not using any pads or diapers.  He stated, for the last seven months, he had been working as a cashier in a pet ship part-time, and he had no frequent sick leave or being off his recent job.  There was no restriction on daily routine activities or major incapacitating episodes or flare-ups.  Genital examination was normal with no obvious scrotal swelling or skin lesions, secondary infection or urethral discharge.  There was no inguinal lymphadenopathy or hernias.  The diagnosis was recurrent nongonococcal urethritis by history, at present asymptomatic.

A December 2010 VA examination report shows that the Veteran denied any urinary symptoms, urinary leakage, recurrent urinary tract infections, and obstruction voiding (urinary retention).  His bladder and urethra examinations were normal.  

During a December 2012 VA examination, the Veteran testicular pain by history.  He denied voiding dysfunction. 

In a July 2015 VA urology consultation report, the Veteran reported urinary symptoms for several years.  He complained of weak stream-coming out initially fine then getting no leakage, no emptying all the way, and urgency.

During his March 2017 Board hearing, the Veteran testified that he felt his bladder did not empty completely, which resulted in urine leakage and frequency.  He stated he had to urinate every 2 hours and wake up 4 to 5 times to void during nighttime.  

In an August 2017 VA examination report, the Veteran reported weak urinary stream and feeling of incomplete bladder emptying.  He also reported increased frequency of urination, urgency and occasional leakage of urine.  The Veteran had voiding dysfunction consisting of weak urinary stream and feeling of incomplete bladder emptying-likely related to recurrent urethritis, and increased frequency of urination, urgency and occasional leakage of urine-likely related to BPH.  The voiding dysfunction caused urine leakage that did not require the wearing of absorbent material or use of an appliance.  The voiding dysfunction caused increased urinary frequency consisting of daytime voiding interval between 2 and 3 hours and nighttime awakening to void 3 to 4 times.  The voiding dysfunction also caused obstructed voiding of weak stream, which was noted to be markedly weak.  The Veteran did not have recurrent symptomatic bladder or urethral infections. 

In an August 2017 addendum, the examiner stated that the Veteran's symptoms of voiding dysfunction with weak stream and incomplete emptying or obstructed voiding are at least as likely as not related to his service-connected recurrent urethritis.  However, it was noted the Veteran's symptoms of voiding dysfunction with urine leakage, urinary frequency and urgency are at least as likely as not related to his prostate condition.

The Board finds that the preponderance of the evidence of record is against a compensable rating for the Veteran's service-connected recurrent nongonococcal urethritis prior to July 14, 2015.  VA examinations conducted in August 2010, December 2010 and December 2012 do not disclose any evidence of voiding dysfunction, urinary frequency, or obstructed voiding.  Accordingly, a compensable rating for recurrent nongonococcal urethritis is not warranted based on voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7525.  

The Board has considered the statements of the Veteran regarding the severity of the service-connected recurrent nongonococcal urethritis.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. 

In determining credibility, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

The Board has considered the Veteran's lay assertions in conjunction with his claim, to include his hearing testimony.  At the March 2017 Board hearing, the Veteran testified that he voided approximately every two hour during the day and 4 to 5 times at night.  However, the August 2017 VA examiner gave an opinion that the Veteran's symptoms of voiding dysfunction with urine leakage, urinary frequency and urgency are related to his prostate condition.  Although the Veteran testified during his Board hearing, that his urinary frequency symptoms had been present long before he was diagnosed with prostate cancer in March 2016, the medical evidence of record indicates otherwise.  To that effect, the April 2010 VA examination notes the Veteran's nongonococcal urethritis was asymptomatic.  The December 2010 VA examination report continues to show the Veteran did not have any urinary symptoms, urinary leakage, recurrent urinary tract infections, or obstruction voiding (urinary retention).  On the December 2012 VA examination, the Veteran specifically denied voiding dysfunction.

Here, the statements given by the Veteran at the Board hearing in connection with his claim for VA benefits are contradictory to his statements provided on examinations and in relation to medical treatment, including evidence contemporaneous to his hearing.  Thus, while the Board has considered the Veteran's testimony regarding the severity of his symptoms, it has determined his testimony represents an exaggeration of symptoms and is not credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence). 

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his recurrent nongonococcal urethritis.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable rating prior to July 14, 2015.

The July 2015 VA urology consultation report shows the Veteran's complaint of weak stream.  Therefore, marked obstructive voiding symptomatology is shown based on weak stream.  In this regard, the August 2017 examiner offered an opinion that the Veteran's symptoms of voiding dysfunction with weak stream and incomplete emptying, or obstructed voiding, are related to his service-connected recurrent urethritis.   Although it is not clear whether the Veteran's post void residuals are greater 150 cc., or his uroflowmetry peak flow rate is less than 10cc/sec, resolving any doubt is in the Veteran's favor, the Board decides that a 20 percent rating is warranted for recurrent nongonococcal urethritis based on marked obstructive symptomatology from July 14, 2015.

However, a rating in excess of 20 percent for urethritis is not warranted as there is no showing that Veteran's urethritis has been manifested by urinary retention requiring intermittent or continuous catheterization at any time during the rating period under appeal.  Therefore, the Board finds that a disability rating in excess of 20 percent is not warranted based on obstructive voiding.  38 C.F.R. § 4.115a.  This is so for the entire rating period on appeal.

If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  However, an extraschedular analysis is not required in every case.  When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016); see also Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances to raise the extraschedular issue).  Here, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  

As the preponderance of the evidence is against the claim for increased ratings, there is no doubt to be resolved, and an increased rating for the Veteran's recurrent nongonococcal urethritis is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).










	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a compensable rating for recurrent nongonococcal urethritis, prior to July 14, 2015, is denied.

Entitlement to rating of 20 percent, but no higher, for recurrent nongonococcal urethritis, from July 14, 2015, is granted, subject to the regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 20 percent for recurrent nongonococcal urethritis, from August 8, 2017, is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


